ACCEPTED
                                                                                        04-15-00318-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                 11/17/2015 12:39:47 AM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK


                          No. 04-15-00318-CV
    _________________________________________________________________
                                                              FILED IN
                                                        4th COURT OF APPEALS
                          I       C
                        N THE OURT OF PPEALS     A       SAN ANTONIO, TEXAS

                  FOR THE OURTH ISTRICT OF EXAS 11/17/2015 12:39:47 AM
                              F         D              T
                                                          KEITH E. HOTTLE
    _________________________________________________________________
                                                               Clerk

               GEMINI INSURANCE COMPANY AND BERKLEY OIL AND
                        GAS SPECIALTY SERVICES, LLC,
                                                    APPELLANTS

                                        V.

                       DRILLING RISK MANAGEMENT, INC.,
                                                   APPELLEE
   ____________________________________________________________________

                 On Appeal from the 216th Judicial District Court
                             Kendall County, Texas
                        Trial Court Cause No. 12-066
                     Honorable Bill Palmer, Judge Presiding
   ____________________________________________________________________

         MOTION FOR FOURTH EXTENSION OF TIME TO FILE
                      APPELLANTS’ BRIEF
   ____________________________________________________________________

TO THE HONORABLE FOURTH COURT OF APPEALS:

      Appellants, Gemini Insurance Company and Berkley Oil and Gas Specialty

Services, LLC, respectfully requests a 12-hour extension of time to file their brief

as appellants under Texas Rules of Appellate Procedure 10.5(b) and 38.6(d), and

would respectfully show this Court as follows:
1.   This is Appellants’ fourth motion for an extension of time to file their brief.

2.   The filing deadline for Appellants’ brief is presently November 16, 2015.

3.   This Court granted Appellants’ prior extension request and noted that “No
     further extensions would be granted.”

4.   Appellants’ appellate counsel, Russell Hollenbeck, profusely apologizes to
     this Court for this request, but nonetheless needs a 12-hour extension of the
     deadline to file Appellants’ opening brief, which would make Appellants’
     brief due by noon on November 17, 2015.

5.   Counsel did not take this Court’s admonition regarding further instructions
     lightly, and was prepared to file Appellants’ brief in compliance with the
     Court extension of the deadline to November 16, 2015. However,
     Appellants’ counsel needs this short amount of additional time to file the
     opening brief in this matter, solely and embarrassingly as a result of last-
     minute computer software formatting problems encountered in the
     preparation of the brief itself, and as a result of counsel’s own inadvertence
     in failing to correctly save revisions to the brief while drafting it.

6.   This delay is not the result of any conduct on the part of Appellants’
     themselves.

6.   Because of the lateness of the hour of the filing of this motion (after
     midnight) Appellants’ counsel has not received any indicating concerning
     whether counsel for Appellee, Drilling Risk Management, Inc., opposes the
     relief sought in this motion.




                                         2
        WHEREFORE, Appellants Gemini Insurance Company and Berkley Oil and

Gas Specialty Services, LLC respectfully request that the Court grant this motion

and extend the deadline for their opening brief to noon on Tuesday, November 17,

2015.

                                           Respectfully submitted,
                                           /s/ R. Russell Hollenbeck
                                           R. Russell Hollenbeck
                                           State Bar No. 00790901
                                           WRIGHT & CLOSE, LLP
                                           One Riverway, Suite 2200
                                           Houston, Texas 77056
                                           (713) 572-4321
                                           (713) 572-4320 (fax)
                                           hollenbeck@wrightclose.com

                                           Attorney for Appellants,
                                           Gemini Insurance Co. and
                                           Berkley Oil & Gas Specialty
                                           Services, LLC


                     CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I personally
emailed Steve Skarnulis, counsel for Appellee, Drilling Risk Management, Inc.,
but he has not yet indicated whether his client is opposed to this motion.

                                           /s/ R. Russell Hollenbeck
                                           R. Russell Hollenbeck




                                       3
                         CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this motion was served by email on
all counsel of record electronically on November 17, 2015.

   Catherine M. Stone
   LANGLEY & BANACK, INC.
   745 E. Mulberry Avenue, Suite 900
   San Antonio, Texas 78212
   cstone@langleybanack.com

    Steve Skarnulis
    Charles J. Cain
    CAIN & SKARNULIS, LLP
    400 W. 15th Street, Suite 900
    Austin, Texas 78701
    skarnulis@cstrial.com
    ccain@cstrial.com




                                            /s/ R. Russell Hollenbeck
                                            R. Russell Hollenbeck




                                        4